BUETTNER, J.,
concurring in part and dissenting in part.
1] 34 I coneur that the attorneys fee award should be reversed; however, I disagree with the majority opinion insofar as it holds that 40 0.8. § 8-111(A) applies as a matter of law in this case.
11 35 Appellee submitted sufficient evidence to show that it acquired a separate and distinct establishment and continued the operations of Snider Enterprises at the Kingfisher location. It therefore arguably met the requirements of 40 0.8. § 3-111(C).
136 What is unclear is what happened to the Watonga location and whether Snider Enterprises continued in operation. The Commission's argument that Snider Brothers acquired substantially all the assets of Snider Enterprises is based on conjecture and supposition. As stated in Paragraph 17 of the majority opinion, the "Commission's counsel conceded during argument before the trial court that neither of the Hearing Officer's foregoing findings of fact was supported by the evidence." If not supported by the evidence, the Commission's order should be reversed.
37 I respectfully dissent.